  Case 3:18-bk-33056-SHB        Doc 120 Filed 04/30/19 Entered 04/30/19 14:47:18                  Desc
                                 Main Document    Page 1 of 4




SO ORDERED.
SIGNED this 30th day of April, 2019

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




        ________________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE, TENNESSEE

   IN RE:
   MICHAEL DULIN,                                      No. 3:18-BK-33056-SHB

          Debtor.                                      Chapter 7


   DANIEL CARLYLE EVANS and
   AMELIA JEAN EVANS,

          Plaintiffs,

   v.                                                  ADVERSARY NO. 3:19-ap-03018

   MICHAEL DULIN,

          Defendant.

                                      AGREED JUDGMENT

          The Plaintiffs, Daniel Carlyle Evans and Amelia Jean Evans, (hereinafter collectively the

   “Plaintiffs”), filed a Complaint to Determine Dischargeability against the Defendant/Debtor,

                                                 1
Case 3:18-bk-33056-SHB         Doc 120 Filed 04/30/19 Entered 04/30/19 14:47:18                   Desc
                                Main Document    Page 2 of 4


         Michael Dulin, (hereinafter the “Debtor”). As reflected by the signature of counsel below,

 the Debtor has agreed to resolve this action without the need for trial and has agreed to the entry

 of an Agreed Judgement, as set forth herein.



                                             FINDINGS

         1.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334,

 and 11 U.S.C. § 523.

         2.     Venue in the Easter District of Tennessee is proper pursuant to 28 U.S.C. § 1409(a).

         3.     This is a core proceeding under 28 U.S.C. § 157(b)(2)(I).

         4.     The Plaintiffs are a creditor of the Debtor, having filed the proof of claim designated

 as Claim 11-1 on the Claims Register. The parties have agreed that the debt the Debtor owed the

 Plaintiffs as of the date of the filing of the Bankruptcy Petition was $380,787.73. Pre-judgment

 interest has accrued since the Debtor misused the Plaintiffs’ deposit money paid on January 10,

 2018.

         5.     Pursuant to the Agreed Order Approving Stipulation of Nondischargeability of

 Certain Debts entered contemporaneous herewith, the Debtor has stipulated that this debt is

 nondischargeable, and the Debtor has waived his right to a discharge of this debt in this case and

 in any subsequent petition for relief in bankruptcy.

                                   ORDER AND JUDGMENT

         6.     Judgment is hereby entered in favor of the Plaintiffs against Defendant/Debtor,

 Michael Dulin, in the total amount of $380,787.73, plus pre-judgment interest from January 10,

 2018, at the rate prescribed in 28 U.S.C. § 1961.


                                                 2
Case 3:18-bk-33056-SHB         Doc 120 Filed 04/30/19 Entered 04/30/19 14:47:18                Desc
                                Main Document    Page 3 of 4


           7.    The judgment is nondischargeable pursuant to 11 U.S.C. § 523(a) and 11 U.S.C. §

 727(a).

           8.    Pursuant to Fed. R. Bank. Proc. 7054, costs are taxed to the Defendant/Debtor,

 Michael Dulin.

           9.    Undersigned counsel of record represent that they are fully authorized to execute

 and enter into this Agreed Judgment on behalf of the respective parties whom they represent and

 acknowledge they have authority to bind the parties in this Adversary Proceedings.

           10.   Upon entry, this judgment is a final determination of the rights of the parties to

 secure the relief requested, namely a nondischargeable judgment, and therefore, constitutes a Final

 Judgment in this Adversary Proceeding. The clerk is requested and directed to enter this judgment

 in Bankruptcy Case No. 3:18-BK-33056-SHB in accordance with Fed. R. Bank Proc. 5003(a) and

 7058.

                                                ###

 AGREED AND STIPULATED:

 QUIST, FITZPATRICK & JARRARD, PLLC

 By:____/s/ Ryan E. Jarrard____________
 Ryan Jarrard (BPR #024525)
 2121 First Tennessee Plaza
 800 South Gay Street
 Knoxville, Tennessee 37929
 Attorney for the Debtor


 THE ADAMS LAW FIRM

 By:_____/s/ Terry G. Adams___________
 Terry G. Adams (BPR #023466)
 Abigail E. Ruiz (BPR #031247)
 8517 Kingston Pike

                                                3
Case 3:18-bk-33056-SHB        Doc 120 Filed 04/30/19 Entered 04/30/19 14:47:18   Desc
                               Main Document    Page 4 of 4


 Knoxville, TN 37919
 Attorney for the Plaintiffs, Daniel and Amelia Evans




                                               4
